Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-2006

USA v. Jackson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2322




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jackson" (2006). 2006 Decisions. Paper 1563.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1563


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 04-2322


                        UNITED STATES OF AMERICA

                                         v.

                              MAURICE JACKSON,
                                       Appellant


                   Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 03-cr-00622)
                    District Judge: Honorable Stewart Dalzell


                    Submitted Under Third Circuit LAR 34.1(a)
                                January 26, 2006

                   Before: RENDELL, SMITH, Circuit Judges,
                          and IRENAS*, District Judge.

                            (Filed: February 17, 2006)


                           OPINION OF THE COURT




*   Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
    sitting by designation.
RENDELL, Circuit Judge.

       Maurice Jackson was charged with nine counts of making false statements with

respect to the purchase of firearms. After the District Court denied Jackson’s motion to

suppress a statement that he had made to law enforcement officers, Jackson pleaded

guilty but preserved his right to appeal the District Court’s ruling pursuant to United

States v. Zudick, 523 F.2d 848 (3d Cir. 1975).1 Because we find no merit to Jackson’s

suppression claim, we will affirm.

       As the parties are familiar with the facts, we will provide only a brief summary of

them here. The statement in question was taken by officers of the Bureau of Alcohol,

Tobacco and Firearms (“ATF”)’s Firearms Trafficking Task Force at the ATF’s

Philadelphia headquarters. As part of a surveillance operation, the officers had observed

Jackson making what they believed to be a “straw purchase” of firearms for Tarum

Gibbs, the target of a gun trafficking investigation. The officers had followed Jackson

and a man whom they thought was Gibbs from the gun store to a West Philadelphia

neighborhood. Officers approached Jackson on the street and, after retrieving two guns

from the vehicle they had been following, asked him if he would accompany them

downtown for an interview. The officers explained that he was not under arrest, but that

they wanted to talk to him about his recent firearms purchases in connection with an

ongoing federal investigation. Jackson agreed to the interview, and rode in the front seat

  1
    Jackson did not raise any issues related to his sentence in his brief, and did not respond
to our letter notifying him of his right to challenge his sentence under United States v.
Booker, 125 S. Ct. 738 (2005). The issue is therefore not before us, and we will not
address it.
of a police car with one of the officers to the ATF office. He was not handcuffed.

       At the ATF office, Jackson was taken to an unlocked interview room and given a

Snapple iced tea to drink. A detective read Jackson his Miranda rights from a form,

which stated that Jackson was not under arrest, was free to leave, and that he had a right

to counsel before and during the interview. The detective asked Jackson if he had any

questions about the form, and whether he agreed with its content. Jackson signed and

dated the form without asking any questions.

       Jackson argues that his statement was the product of a custodial interrogation that

warranted Miranda protections, and that his waiver of those protections was invalid. He

is incorrect on both counts.

       First, Jackson was not in custody at the ATF office. Because Jackson was not

under arrest when he made his statement, we cannot conclude that the interview was

“custodial” unless “‘something [was] said or done by the authorities, either in their

manner of approach or in the tone or extent of their questioning, which indicates they

would not have heeded a request to depart or to allow the suspect to do so.’” United

States v. Leese, 176 F.3d 740, 743 (3d Cir. 1999) (quoting Steigler v. Anderson, 496 F.2d
793, 798 (3d Cir. 1974)). The District Court, after a careful and comprehensive review of

the facts, determined that Jackson was free to leave. We agree. By all accounts, the tone

of the interview was cordial and cooperative. Jackson agreed to accompany the agents to

the ATF office. He was told that he was not under arrest, and was never restrained or

threatened in any way. Although the interview took place at the ATF office, the
interview room remained unlocked, and only one or two officers were in the room with

Jackson at any time. Jackson was told that he was free to leave, but he chose to stay.

When the interview ended, the officers drove him home. The evidence thus fully

supports the District Court’s conclusion.

       Second, even were we to conclude that Jackson was in custody, he knowingly and

voluntarily waived his Miranda rights. Jackson’s argument that the warnings were

invalid because he was not specifically told that he was a suspect in the gun trafficking

investigation is without merit. The relevant inquiry is whether Jackson waived his rights

“‘voluntarily, knowingly, and intelligently,’” Colorado v. Spring, 479 U.S. 564, 573

(1987) (quoting Miranda v. Arizona, 384 U.S. 436, 444 (1966)), and the evidence

demonstrates that he did. Jackson was clearly aware of the context surrounding his

interview. Not only did the agents tell him that they wanted to interview him in

connection with an ongoing investigation, they also confiscated the guns that he had

purchased as evidence. There is no evidence of trickery on the part of the ATF agents, or

that Jackson did not understand the warnings as they were administered. We therefore

agree with the District Court that Jackson’s “statements were the free, uncoerced choice

of someone who had knowingly and intelligently waived his rights under Miranda; and,

indeed, in the larger sense, waived his right against self incrimination.”

       For the foregoing reasons, we will affirm the judgment of conviction.

_________________